DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication originally filed on September 23, 2019.

Claims 1-15 are pending for examination.


Claim Objection


Claims 7, 11, and 14 are objected due to following informalities:
The claim dependency for claim 7 should be changed from "claim 1" to "claim 2" because “feedback information” is recited in claim 2, not claim 1. 

In claim 11, line 2, “UEP” should be changed to – UE.
The claim dependency for claim 14 should be changed from "claim 8" to "claim 9" because “feedback information” is recited in claim 9, not claim 8. 

Appropriate correction is required. 

Claim Rejections - 35 USC § 112 

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 (line 6), claim 8 (line 5), the term “of the RSs” lacks of proper antecedent. 
In claim 5 (line 1), claim 12 (line 1), the term “the second beams” lacks of proper antecedent.
In claim 5, line 2, the term “the multiple RSs” lacks of proper antecedent.
In claim 6, line 2, claim 13 (line 2), the term “of the first beams” lacks of proper antecedent.

Same rejection also applies to claims 2-4, 7, and claims 9-11, 14 for being dependent on their corresponding rejected base claims 1 and 8.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1-4, 6-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in Pub. No. US 2013/0223251 A1, hereinafter referred to as Li, in view of Kim et al. in Pub. No. US 2013/0039345 A1, hereinafter referred to as Kim.

Regarding claim 1, Li discloses a user equipment (UE) comprising:
a receiver that receives at least a reference signal (RS) transmitted using a first beam from a transmission and reception point (TRP), using at least a second beam (transceiver/ MS, receives and identifies TX beams, e.g., first beams, or reference signals from base station {BS}, e.g., TRP, para.8 and para. 94); and
determining the first beam paired with the second beam (determining TX beams, which RX beams, e.g., second beam, are capable of being paired with, so that MS can use preferred RX beams to receive  streams transmitted on TX beams used by BS, para.102). 
Li discloses the mobile station {MS} measures reference signal received power (RSRP), reference signal received quality (RSRQ), sends the measurement report for BS to determine a transmission scheme (para.97) by using one of TX beams to transmit during which receiver/ MS steers and measures different RX beams (para.95). 
However, Li does not explicitly disclose the processor determines the first beam paired with the second beam based on reception quality of the RSs; which is known in the art and commonly applied in communications field for data communications, as suggested in Kim’s disclosure as below.
Kim, from the same field of endeavor, teaches the processor (controller, element 860 in Fig.8) determines the first beam paired with the second beam based on reception quality of the RSs (prefers a  a transmission beam-A 321, e.g., first beam, with respect to a reception beam-A 331, e.g., second beam  [para.50], or a plurality of preferred transmission beams  may exist with respect to one preferred reception beam [para.49], or determines a reception beam having a strongest signal strength for each transmission beam to generate a transmission/reception beam pair list [para.51]; and wherein terminal applies different reception beams to receive reference signals [para.60], measures signal strengths corresponding to respective reception beams, selects a reception beam having a strongest signal strength, and determines a preferred transmission/ reception beam pair [para.47]).


Therefore, it would be appreciated by one of ordinary skill in the art at the time before the invention was filed to employ the feature of determining the first beam paired with the second beam based on reception quality of RSs being transmitted on transmit beams and received on receive beams; thus achieving guaranteed success of receiving data on determined RX beams being paired with appropriate TX beams sent from BS.

Regarding claim 2, Li in view of Kim further discloses the UE also includes a transmitter that transmits feedback information indicating the determined first beam (transmitter would transmit [see para.146, line 18 in Li] reference signal received power (RSRP), reference signal received quality (RSRQ), e.g., feedback information [see para.97 in Li])

Regarding claim 3, Li in view of Kim further discloses the second beam is an omni-directional beam (using one or more omni-receiving antennas or antennas with a very wide beam, see para.44 in Li).


Regarding claim 4, Li in view of Kim further discloses:
the receiver/ UE receives, from the TRP, reception (Rx) beam designation information indicating an Rx beam to receive the RSs (MS receives indication of recommended MS RX beams corresponding to determined TX beams so that MS can use  preferred RX beams to receive streams transmitted on TX beams used by BS, see para.111 in Li); and
wherein the second beam is the Rx beam (wherein second beams are RX beams, see para.111 in Li).


Regarding claim 6, Li in view of Kim further discloses the receiver receives information indicating a number of the first beams from the TRP (MS receives notification of TX beams to  be used by BS, see para.111 in Li).


Regarding claim 7, Li in view of Kim further discloses  the feedback information indicates the second beam paired with the first beam (measurement report to BS includes BS TX and MS RX beams pairs, see para.97, lines 11-24 in Li).

         Regarding claim 8, claim 8 is rejected for substantially same reason as applied to claim 1, except that the receiver [in claim 9] is the transmission and reception point (TRP), and the transmitter is the user equipment, which sends a reference signal (RS) using a first beam to TRP, which uses at least a second beam to receive (a receiver/ TRP, element 332 in Fig.3A) that receives at least a reference signal (RS) transmitted using a first beam from a user equipment using at least a second beam, and identifies TX beams, e.g., first beams, or reference signals from UE, para.94). 
It is well known that, alternatively, the UE/ transmitter sends RSs to BS/ receiver, so as BS/ receiver performs measurement of various RX and TX beams that can be steered in order to determine which pairs the TX and RX beams are capable of being used  (para.95).


Regarding claims 9-11 and 13-14, claims 9-11 and 13-14 are rejected for substantially same reason as applied to claims 2-4 and 6-7, except that the receiver [in claims 9-11 and 13-14] is TRP. 


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kim, as applied to claims 1 and 8 above, respectively, and further in view of John Wilson et al. in Pub. No. US 2018/0220398 A1, hereinafter referred to as Wilson, which claims priority to U.S. Provisional Application Ser. No. 62/451,637, filed on Jan. 27, 2017, hereinafter referred to as Prov’37.

Regarding claim 5, Li in view of Kim do not further disclose the receiver switches the second beams for each of the multiple RSs; which is known in the Wilson’s disclosure as below.
Wilson, from the same field of endeavor, teaches the receiver switches the second beams (determining which receive beam it should use to receive downlink signal, when there is a beam change in downlink signals, and changing its RX beam [para.113 in Wilson, or par.79 in Prov’37]).
Also, Wilson states downlink signals can be reference signals  [para.33 in Wilson, or para.74 in Prov’37 ] being transmitted in two beams from TRP, and there are at least two RX beams (para.92, lines 4-6 in Wilson, or para.59 in Prov’37). 
Therefore, it would be appreciated by one of ordinary skill in the art at the time to switch the RX beam for each of multiple RSs, wherein each RS is transmitted in one beam, when there is a beam change – so as to ensure to receive communication from TRP by using a RX beam configured along with selected TX beam forming a pair– which result in achieving optimal beamformed transmissions performance. 


Regarding claim 12, claim 12 is rejected for substantially same reason as applied to claim 5, except that the receiver [in claim 12] is TRP instead.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Nagaraja et al. in Pub. No. US 2018/0249526 A1, hereinafter referred to as Nagaraja, which claims priority to U.S. Provisional Application Ser. No. 62/463,512, filed on Feb.24, 2017, hereinafter referred to as Prov’12.


Regarding claim 15, Li discloses a user equipment (UE) (apparatus/ mobile station, para.8) comprising:
a processor that performs beam management using a beam pair link (a controller that performs beam management on a channel between a BS and MS on at least one transmit (TX) beam and at least one receive (RX) beam, e.g., beam pair link, para.8).
Li does not disclose the beam pair link is indicated as association of a downlink reference signal (RS) and an uplink RS; which is known in the art and commonly applied in communications field for data communications, as taught in Nagaraja’s teachings as below.
Nagaraja, from the same field of endeavor, teaches the beam pair link is indicated as association of a downlink reference signal (RS) and an uplink RS (active beam pair links indicate downlink reference signals transmitted from BS and uplink reference signals sent from UE, para.52 in Nagaraja, or  para.18 in Prov’12).
.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baek, Jo, Li’85, Yoon, and Yu are all cited to show that determining the first beam paired with the second beam based on reception quality of RSs transmitted using TX beams from a transmission and reception point (TRP), and determining an Rx beam to receive the RSs based on reception (Rx) beam designation information – would guarantee the success of data received on determined RX beams being paired with appropriate RX beams from BS –   similar to the claimed invention.






Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
         


	 /C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465